EXHIBIT 12 OHIO POWER COMPANY CONSOLIDATED Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Nine Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 9/30/2008 9/30/2008 EARNINGS Income Before Income Taxes $ 389,430 $ 306,226 $ 375,397 $ 346,967 $ 417,149 $ 444,885 $ 372,702 Fixed Charges (as below) 126,168 130,599 125,551 149,017 173,793 182,890 141,933 Total Earnings $ 515,598 $ 436,825 $ 500,948 $ 495,984 $ 590,942 $ 627,775 $ 514,635 FIXED CHARGES Interest Expense $ 106,464 $ 118,685 $ 103,352 $ 97,084 $ 127,352 $ 147,624 $ 116,199 Credit for Allowance for Borrowed Funds Used During Construction 3,904 4,814 16,399 42,733 36,641 25,466 18,384 Estimated Interest Element in Lease Rentals 15,800 7,100 5,800 9,200 9,800 9,800 7,350 Total Fixed Charges $ 126,168 $ 130,599 $ 125,551 $ 149,017 $ 173,793 $ 182,890 $ 141,933 Ratio of Earnings to Fixed Charges 4.08 3.34 3.98 3.32 3.40 3.43 3.62
